
	
		I
		111th CONGRESS
		2d Session
		H. R. 4551
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Van Hollen (for
			 himself, Mr. Lincoln Diaz-Balart of
			 Florida, Mr. Wolf,
			 Ms. Bordallo,
			 Ms. Shea-Porter,
			 Mr. Bartlett,
			 Mr. Brady of Pennsylvania,
			 Mr. Thompson of Mississippi,
			 Mr. Ellison,
			 Mrs. Capps,
			 Mr. Neal of Massachusetts,
			 Mr. Boswell,
			 Mr. LoBiondo,
			 Mr. Scott of Georgia,
			 Mr. Delahunt,
			 Mr. McGovern,
			 Mr. Moran of Virginia,
			 Mr. Jones,
			 Mr. Taylor,
			 Mr. Moore of Kansas,
			 Mr. Paul, Ms. Jackson Lee of Texas,
			 Mr. Sestak,
			 Mr. Kagen,
			 Mr. Israel,
			 Mr. Gene Green of Texas,
			 Mr. DeFazio,
			 Mr. Gonzalez,
			 Mr. Hare, Mr. McIntyre, and Mr. Gordon of Tennessee) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To restore health care coverage to retired members of the
		  uniformed services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Our Promise to America's Military
			 Retirees Act.
		2.FindingsCongress finds the following:
			(1)No statutory
			 health care program existed for members of the uniformed services who entered
			 service prior to December 7, 1956, and retired after serving a minimum of 20
			 years.
			(2)Statutes enacted
			 in 1956 allowed those who entered service on or after December 7, 1956, and
			 retired after serving a minimum of 20 years or by reason of a service-connected
			 disability to medical and dental care in any facility of the uniformed
			 services, subject to the availability of space and facilities and the
			 capabilities of the medical and dental staff.
			(3)Recruiters,
			 re-enlistment counselors, and officers at all levels of the uniformed services,
			 and other government officials, as agents of the United States Government,
			 continued to allow members who entered the uniformed services to believe they
			 would be entitled to fully paid lifetime health care upon retirement, despite
			 enactment of statutes in 1956, subsequent statutes, and the issuance of
			 regulations that defined and limited the availability of medical care to
			 retired members of the uniformed services.
			(4)After 5 rounds of base closures between
			 1988 and 1995 and further drawdowns of remaining military medical treatment
			 facilities, access to space available health care in a military
			 medical treatment facility is difficult for many military retirees and
			 virtually nonexistent for some.
			(5)Although
			 provisions in the Floyd D. Spence National Defense Authorization Act for Fiscal
			 Year 2001 (as enacted into law by Public Law 106–398) extended coverage under
			 the TRICARE program to medicare eligible military retirees age 65 and older,
			 those provisions did not address the health care needs of military retirees
			 under the age of 65.
			(6)The United States
			 should make good on the promises recruiters made in good faith and reestablish
			 high quality health care for all retired members of the uniformed
			 services.
			3.Coverage of
			 military retirees under the Federal Employees Health Benefits program
			(a)Coverage for
			 retirees and dependents
				(1)Section 1108 of
			 title 10, United States Code, is amended to read as follows:
					
						1108.Health care
				coverage through Federal Employees Health Benefits program
							(a)FEHBP
				optionThe Secretary of Defense, after consulting with the other
				administering Secretaries, shall enter into an agreement with the Office of
				Personnel Management to provide coverage to eligible beneficiaries described in
				subsection (b) under the health benefits plans offered through the Federal
				Employees Health Benefits program under chapter 89 of title 5.
							(b)Eligible
				beneficiaries; coverage(1)An eligible beneficiary
				under this subsection is—
									(A)a member or former member of the
				uniformed services described in section 1074(b) of this title;
									(B)an individual who is an unremarried
				former spouse of a member or former member described in section 1072(2)(F) or
				1072(2)(G);
									(C)an individual who is—
										(i)a dependent of a deceased member or
				former member described in section 1076(b) or 1076(a)(2)(B) of this title or of
				a member who died while on active duty for a period of more than 30 days;
				and
										(ii)a member of family as defined in
				section 8901(5) of title 5; or
										(D)an individual who is—
										(i)a dependent of a living member or
				former member described in section 1076(b)(1) of this title; and
										(ii)a member of family as defined in
				section 8901(5) of title 5.
										(2)Eligible beneficiaries may enroll in
				a Federal Employees Health Benefit plan under chapter 89 of title 5 under this
				section for self-only coverage or for self and family coverage which includes
				any dependent of the member or former member who is a family member for
				purposes of such chapter.
								(3)A person eligible for coverage under
				this subsection shall not be required to satisfy any eligibility criteria
				specified in chapter 89 of title 5 (except as provided in paragraph (1)(C) or
				(1)(D)) as a condition for enrollment in health benefits plans offered through
				the Federal Employees Health Benefits program under this section.
								(4)For purposes of determining whether
				an individual is a member of family under paragraph (5) of section 8901 of
				title 5 for purposes of paragraph (1)(C) or (1)(D), a member or former member
				described in section 1076(b) or 1076(a)(2)(B) of this title shall be deemed to
				be an employee under such section.
								(5)An eligible beneficiary who enrolls
				in the Federal Employees Health Benefits program under this section shall not
				be eligible to receive health care under section 1086 or section 1097. Such a
				beneficiary may continue to receive health care in a military medical treatment
				facility, in which case the treatment facility shall be reimbursed by the
				Federal Employees Health Benefits program for health care services or drugs
				received by the beneficiary.
								(c)Change of health
				benefits planAn eligible beneficiary enrolled in a Federal
				Employees Health Benefits plan under this section may change health benefits
				plans and coverage in the same manner as any other Federal Employees Health
				Benefits program beneficiary may change such plans.
							(d)Government
				contributionsThe amount of the Government contribution for an
				eligible beneficiary who enrolls in a health benefits plan under chapter 89 of
				title 5 in accordance with this section may not exceed the amount of the
				Government contribution which would be payable if the electing beneficiary were
				an employee (as defined for purposes of such chapter) enrolled in the same
				health benefits plan and level of benefits.
							(e)Separate risk
				poolsThe Director of the Office of Personnel Management shall
				require health benefits plans under chapter 89 of title 5 to maintain a
				separate risk pool for purposes of establishing premium rates for eligible
				beneficiaries who enroll in such a plan in accordance with this section.
							(f)Reimbursement
				for expenses for health care services normally provided by the Department of
				Defense under TRICARE standardThe Secretary of Defense shall
				develop and implement a system to reimburse an eligible beneficiary who enrolls
				in a health benefits plan under chapter 89 of title 5 in accordance with this
				section for health care costs incurred by the beneficiary that are not paid
				under the health benefits plan but would have been paid by the Department of
				Defense under TRICARE
				Standard.
							.
				(2)The item relating to section 1108 at
			 the beginning of such chapter is amended to read as follows:
					
						
							1108. Health care coverage through Federal
				Employees Health Benefits
				program.
						
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2010.
			4.Reimbursement for
			 TRICARE pharmacy benefits at TRICARE network pharmacy levels to certain
			 military retirees and dependents in hardship cases
			(a)In
			 generalIn the case of an eligible person who has a certification
			 described in subsection (b), the Secretary shall reimburse such person for
			 pharmacy benefits received from a pharmacy that is not a TRICARE network
			 pharmacy in the same manner and in the same amounts as the Secretary would
			 reimburse such person for such benefits received from a pharmacy that is a
			 TRICARE network pharmacy.
			(b)CertificationThe
			 certification referred to in subsection (a) is a certification from an eligible
			 person’s physician—
				(1)stating that the
			 person does not have access to a TRICARE network pharmacy due to physical or
			 medical constraints; and
				(2)meeting such other
			 criteria as the Secretary of Defense considers appropriate.
				(c)Eligible
			 personIn this section, an eligible person is an eligible
			 beneficiary as described in section 1108(b) of title 10, United States Code,
			 who has another insurance plan or program that provides primary coverage for
			 health benefits.
			
